[Cite as Cuyahoga Cty. Bar Assn. v. Rockman, 94 Ohio St.3d 12, 2001-Ohio-6975.]




              CUYAHOGA COUNTY BAR ASSOCIATION v. ROCKMAN.
    [Cite as Cuyahoga Cty. Bar Assn. v. Rockman (2001), 94 Ohio St.3d 12.]
Attorneys at law — Misconduct — Permanent disbarment — Engaging in illegal
        conduct involving moral turpitude — Engaging in conduct involving
        dishonesty, fraud, deceit, or misrepresentation — Engaging in conduct
        adversely reflecting on fitness to practice law — Neglect of an entrusted
        legal matter — Failing to carry out contract for professional
        employment — Prejudicing or damaging client during course of
        professional relationship — Engaging in conduct prejudicial to the
        administration of justice — Entering into an agreement for, charging, or
        collecting an illegal or clearly excessive fee — Handling a legal matter
        without adequate preparation — Concealing or knowingly failing to
        disclose that which is required by law to be revealed — Failing to
        maintain complete records of all funds coming into lawyer’s possession
        and render appropriate accounts thereof — Practicing in a jurisdiction
        where doing so is in violation of the regulations of that jurisdiction —
        Neglecting or refusing to assist or testify in a disciplinary investigation
        or hearing.
  (No. 01-1203 — Submitted August 28, 2001 — Decided December 19, 2001.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 00-100.
                                __________________
        Per Curiam. After respondent, Thomas G. Rockman of Tampa, Florida,
Attorney Registration No. 0033314, failed to answer a five-count complaint filed
against him on December 4, 2000, by relator, Cuyahoga County Bar Association,
                             SUPREME COURT OF OHIO




the matter was referred to Master Commissioner John R. Milligan for ruling upon
the relator’s motion for default.
       The master commissioner found that a notice of respondent’s default was
served on respondent, who had an opportunity to answer.           Based upon the
unanswered complaint and exhibits submitted by relator, the master commissioner
found that in 1995, John J. Hernandez paid respondent $600 to represent him in
connection with a personal injury claim and a motor vehicle citation. Although
respondent met with Hernandez over a period of two years and represented to
Hernandez that he had filed his personal injury suit, respondent did not file any
action for Hernandez. The master commissioner concluded that respondent’s
conduct violated DR 1-102(A)(3) (a lawyer shall not engage in illegal conduct
involving moral turpitude), 1-102(A)(4) (a lawyer shall not engage in conduct
involving dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(6) (a lawyer
shall not engage in conduct adversely reflecting on the lawyer’s fitness to practice
law), 6-101(A)(3) (a lawyer shall not neglect an entrusted legal matter), 7-
101(A)(2) (a lawyer shall not fail to carry out a contract for professional
employment), and 7-101(A)(3) (a lawyer shall not prejudice or damage his client).
       In addition, the master commissioner found that in 1995, respondent
agreed to process a claim for toxic chemical exposure for Hernandez on a
contingent fee basis. During the next year, respondent showed Hernandez a letter
purportedly from the defendant company, said that he had filed a complaint
against the company, and showed Hernandez an answer, which he represented as
having been filed by the company. In fact, respondent had not filed any claims or
pleadings for Hernandez or received any correspondence or pleadings from the
company.    The master commissioner concluded that respondent’s conduct in
relation to this matter violated DR 1-102(A)(4), 1-102(A)(5) (a lawyer shall not
engage in conduct prejudicial to the administration of justice), 6-101(A)(3), 7-
101(A)(2), and 7-101(A)(3).




                                         2
                                 January Term, 2001




       The master commissioner also found that after Hernandez was struck by a
drunk driver in a different motor vehicle accident, respondent falsely represented
himself to the insurance company as having been retained by Hernandez. He then
negotiated and settled Hernandez’s claim against the insurance company without
Hernandez’s permission.         Respondent eventually informed Hernandez that
respondent would have to pay $4,300 out of the settlement funds to another
attorney for services involved in the personal injury action.          The master
commissioner concluded that on this count, respondent violated DR 1-101(A)(3),
1-102(A)(4), 1-102(A)(5), 1-102(A)(6), 2-106(A) (a lawyer shall not enter into an
agreement for, charge, or collect an illegal or clearly excessive fee), 6-101(A)(2)
(a lawyer shall not handle a legal matter without preparation adequate in the
circumstances), 6-101(A)(3), 7-102(A)(3) (a lawyer shall not conceal or
knowingly fail to disclose that which he is required by law to reveal), and 9-
102(B)(3) (a lawyer shall maintain complete records of all funds coming into the
lawyer’s possession and render appropriate accounts thereof).
       Finally, the master commissioner found that respondent failed to cooperate
with relator’s attempts to investigate the charges against him, that he consistently
failed to register with the Supreme Court since September 1991, and that in July
1998, we suspended him from the practice of law for failure to meet his
continuing legal education requirements. In re Report of Comm. on Continuing
Legal Edn. (1998), 82 Ohio St.3d 1456, 696 N.E.2d 215. As to these counts, the
master commissioner found that respondent violated DR 3-101(B) (practicing in a
jurisdiction where doing so is in violation of the regulations of that jurisdiction)
and Gov.Bar R. V(4)(G) (no attorney shall neglect or refuse to assist or testify in
an investigation or hearing).
       The master commissioner found no mitigating circumstances and
recommended that respondent be disbarred from the practice of law in Ohio. The




                                         3
                            SUPREME COURT OF OHIO




board adopted the findings, conclusions, and recommendation of the master
commissioner.
        We have reviewed the record in this case and adopt the findings,
conclusions, and recommendation of the board.       Respondent is hereby
permanently disbarred from the practice of law in Ohio. Costs are taxed to
respondent.
                                                     Judgment accordingly.
        MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER and LUNDBERG
STRATTON, JJ., concur.
        COOK, J., concurs in judgment.
                             __________________
        Howard D. Mishkind, Jacob A.H. Kronenberg and Thomas E. Kocovsky,
Jr., for relator.
                             __________________




                                         4